DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-22 are pending.
	Claims 14-22 are withdrawn.
	Claims 1-2 and 8 are amended.
	Claims 1-13 are being examined as follow:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “Controller” in claims 1-4, 10 and 12-13 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it use a generic placeholder “Controller" coupled with functional language “configure to control operation…/use indication…/calculate the determined number or error time…/” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “controller" a controller 118 which can be, for example, any type of CPU or processor-type device capable of controlling functions and operations of the power source 110. For example, see the controller 400 of FIG. 4 herein. Other types of controllers are possible as well having, for example, various types of electronic circuitry (e.g., logic circuitry) and memory…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1:
The limitation “…output a series of a determined number of welding output pulses…” is indefinite, because it is unclear what device in the system make the determination and how such determination being made by the device. Clarification is required.
The limitation “…within a determined error time period…” is indefinite, because it is unclear what device in the system make the determination and how such determination being made by the device. Clarification is required.
The limitation “error time period” is indefinite, because it is unclear how what device in the system and how such device keeps track of “time” or determine “time period”. Clarification is required.
The limitation “observing feedback of at least one of a welding output voltage and a welding output current
The limitation “at least in part by …” is indefinite, because “at least in part by” is a relative term, how “at least” is considered as “in part”? Clarification is required.
The limitation of “at least in part by observing feedback at least one of a welding output voltage and a welding output current” is indefinite, because it is unclear and confusion that such limitation is about, does it claim the observation of both output? Observation of part of both output (partial reading of either or both output)? Clarification is required.
	In claim 12, the limitation “slower” is indefinite, because “slower” is a relative term, it is unclear what degree is considered as “slower”. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Henry et al (US2016/0221105A1 previously cited).
	Regarding claim 1, Henry discloses a pulsed arc welding system (welding system #100, fig.1), comprising: 
	a waveform generator (waveform generator #142, fig.1) configured to generate a pulsed welding waveform; 
	a power supply (power supply #110, fig.1) configured to generate welding output pulses in response to the pulsed welding waveform; 
	a wire feeder (a wire feeder #130, fig.1) configured to feed a welding wire electrode (welding wire #132, fig.1) toward a workpiece (“W”, fig.1) through a welding gun (welding gun #120, fig.1) having a contact tip (refer to Henry fig.2); and 
	a controller (controller #140, fig.1) programmed to control operation of the waveform generator (waveform generator in #142, fig.1), the power supply (power supply #110, fig.1), and the wire feeder (a wire feeder #130, fig.1) during a pulsed welding operation to:
	(a) generate and output a series of a determined number of welding output pulses to form an arc between the welding wire electrode (welding wire #132, fig.1) and the workpiece (“W”, fig.1) as the welding wire electrode (welding wire #132, fig.1) is fed toward the workpiece (“W”, fig.1), 
	(b) stop generating welding output pulses after generating and outputting the series of the determined number of welding output pulses (refer to waveform generator #142 function, fig.1)  while allowing the welding wire electrode (welding wire #132, fig.1) to continue to be fed toward the workpiece (“W”, fig.1) in an attempt to electrically short to the workpiece (“W”, fig.1); 
voltage or current feedback #150 or #160, fig.1) that the welding wire electrode (welding wire #132, fig.1) has electrically shorted to the workpiece (“W”, fig.1) within a determined error time period (it is noted: the operator keep track the time  and operate the controller) after stopping generation of the welding output pulses (refer to waveform generator #142 function, fig.1) at least in part by observing feedback of at least one of a welding output voltage (voltage feedback #160) and a welding output current (current feedback #150) (It is noted: there is no structure involve in the intended use limitation) , and 
	(d) repeat steps (a) through (c) (refer to fig.4 show that the controller can be performed  repeating steps) if electrical shorting of the welding wire electrode (welding wire #132, fig.1) has been confirmed (voltage or current feedback #150 or #160) within the determined error time period (refer to voltage feedback #160 or current feedback #150 for determining error time), 
	else 
	express a system fault by shutting down the pulsed arc welding system (welding system #100, fig.1) to avoid damaging the welding gun (contact tip #101, fig.2) (refer Rothermel Fig. 4) [Examiner note: Henry’s system is structurally can be performed every limitation from (a) to (d), because Henry had discloses every structural limitation of claim 1 form controller, waveform generator, power supply and wire feeder, furthermore Henry also discloses different operational step and welding waveforms, further indicating Henry system can be programmed to perform different operation, Henry also discloses the controller may use software, microprocessor, logic, integrated circuit or programmed logic device, refer to Henry Par.0014].

    PNG
    media_image1.png
    775
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    558
    437
    media_image3.png
    Greyscale


Claims 1-4, and 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rothermel (US6335511B1 previously cited).
	Regarding claim 1, Rothermel discloses a pulsed arc welding system (refer to Rothermel fig. 2), comprising: 
	a waveform generator (current pulse waveform generator #113, fig.2) configured to generate a pulsed welding waveform; 
	a power supply (weld power source #114, fig.2) configured to generate welding output pulses in response to the pulsed welding waveform; 
	a wire feeder (roller #105, fig.2) configured to feed a welding wire electrode (consumable electrode #103, fig.2) toward a workpiece (workpiece #102, fig.2) through a contact tip #101, fig.2) having a contact tip (consumable electrode #103 contact point with workpiece #102, fig.2); and 
	a controller [refer to Rothermel Col 7 line 51-63 cited: “The output of the voltage sensor 109 is supplied to a digital controller which includes an adder 110 that compares the arc voltage with a desired arc voltage input 111. The deviation signal is processed by a compensation circuit or software 112 in the digital controller and supplied to current pulse waveform generator 113 for use in controlling the frequency of pulse signals supplied to the welding power source 114 by varying a nominal frequency command 115. The amplitude and shape of the current pulses may be entered as pulse profile data via input 117, optionally determined using pulse profile data stored in a memory or look-up table, or dynamically adjusted based on additional data inputs or sensors (not shown).”] programmed to control operation of the waveform generator (current pulse waveform generator #113, fig.2), the power supply (weld power source #114, fig.2), and the wire feeder (roller #105, fig.2) during a pulsed welding operation to:
	(a) generate and output a series of a determined number of welding output pulses (Pulses Profile Data #117, fig.2) to form an arc between the welding wire electrode (consumable electrode #103, fig.2) and the workpiece (workpiece #102, fig.2) as the welding wire electrode (consumable electrode #103, fig.2) is fed toward the workpiece (workpiece #102, fig.2)	
	(b) stop generating welding output pulses (weld current command #116, fig.2) after generating and outputting the series of the determined number of welding output pulses (Pulses Profile Data #117, fig.2) while allowing the welding wire electrode (consumable electrode #103, fig.2) to continue to be fed toward the workpiece (workpiece #102, fig.2) in an attempt to electrically short to the workpiece (workpiece #102, fig.2); 
refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) that the welding wire electrode (consumable electrode #103, fig.2) has electrically shorted to the workpiece (workpiece #102, fig.2) within a determined error time period (refer to voltage feedback loop compensation #112 loop cycle, it is noted that loop cycle is a period of cycle) after stopping generation of the welding output pulses (weld current command #116, fig.2) at least in part by observing feedback of at least one of a welding output voltage (voltage feedback loop #112, fig.2) and a welding output current, and 
	(d) repeat steps (a) through (c) (refer to Fig.4 to shown the controller is can be performed repeating operational steps #210 to #260) if electrical shorting of the welding wire electrode (consumable electrode #103, fig.2) has been confirmed (refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) within the determined error time period (refer to voltage feedback loop compensation #112 loop cycle), 
	else 
	express a system fault by shutting down (voltage command #111, fig.2) the pulsed arc welding system (refer to Rothermel fig. 2) to avoid damaging the welding gun (contact tip #101, fig.2) (refer Rothermel Fig. 4). (Examiner note: Rothermel system can be performed all the limitation in (a) to (d) cited in claim 1, Rothermel discloses a digital controller contain software and memory that is providing the voltage command, pulse frequency command, weld current command, pulse profile data and consumable feed rate command, refer Rothermel  Col 7 line 51-63 cited : “…The output of the voltage sensor 109 is supplied to a digital controller which includes an adder 110 that compares the arc voltage with a desired arc voltage input 111. The deviation signal is processed by a compensation circuit or software 112 in the digital controller and supplied to current pulse waveform generator 113 for use in controlling the frequency of pulse signals supplied to the welding power source 114 by varying a nominal frequency command 115. The amplitude and shape of the current pulses may be entered as pulse profile data via input 117, optionally determined using pulse profile data stored in a memory or look-up table, or dynamically adjusted based on additional data inputs or sensors (not shown)…”].

    PNG
    media_image4.png
    550
    825
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    816
    596
    media_image5.png
    Greyscale


Regarding claim 2, Rothermel discloses substantially all features set forth in claim 1, Rothermel further discloses at least one of a voltage feedback circuit (voltage sensor #109, fig. 2), configured to provide an indication of the welding output voltage (refer to “Arc Voltage feedback” on Fig.2) to the controller (refer to Rothermel Col 7 line 51-63), wherein the controller (refer to Rothermel Col 7 line 51-63) is configured to use at least one refer to “Arc Voltage feedback” on Fig.2) in the attempt to confirm (refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) that the welding wire electrode (consumable electrode #103, fig.2) has electrically shorted to the workpiece (workpiece #102, fig.2).

Regarding claim 3,  Rothermel discloses substantially all features set forth in claim 1, Rothermel further discloses the controller (refer to Rothermel Col 7 line 51-63) is configured to calculate the determined number of welding output pulses (Pulses Profile Data #117, fig.2)  based on a contact tip to work distance (CTWD) [refer to Rothermel Col9 line 41- Col 10 line 6 cited: “The feedback input to the secondary loop is the pulse frequency command supplied to the current pulse waveform generator, while the output is supplied from a proximity motor controller 118 arranged to drive a proximity motor 119 that moves the torch towards or away from the workpiece. Movement of the torch towards or away from the workpiece causes a corresponding change in the arc voltage, which in turn will be reflected in the pulse frequency command that serves as the feedback input to the secondary feedback loop. 
 The proximity controller can use any suitable control technique to return the frequency to the desired frequency, including proportional-integral-derivative or deadbeat control techniques to process the difference, represented by element 120 in FIG. 2, between actual and reference frequencies such that the torch-to-work distance is adjusted until the actual frequency equals the desired frequency. In an especially preferred embodiment of the invention, the reference frequency (input 121) is acquired by the processor while the torch is locked against movement during initial arc ignition and while the first feedback loop settles. After the settling time elapses, the corresponding pulsation frequency is stored by block 122 and subsequently used as the reference frequency 121 for comparison with actual frequencies obtained when torch movement is unlocked and the proximity controller is activated. Anytime the weld program or equipment operator changes any interacting parameter during welding, the proximity controller is momentarily locked and the acquisition process is repeated. In addition, the operator can also manually jog and readjust the torch-to-work distance, after which the system will reacquire the new reference frequency as soon as the operator ceases adjustment”], a frequency of the determined number of output pulses (fpuise) (pulse frequency command #115, fig.2), and a wire feed speed (WF S) (consumable feed rate command #106, fig.2) [refer to Rothermel Col 7 line 26-29 cited: “…A feed rate controller 107 is used to control motor 106 in order to regulate the feed rate in accordance with commands entered manually or by computer via input 108…”].

Regarding claim 4, Rothermel discloses substantially all features set forth in claim 1, Rothermel further discloses the controller (refer to Rothermel Col 7 line 51-63) is configured to calculate the determined error time (refer as “voltage settling time” in Rothermel col 9, line 62) period based on a contact tip to work distance (CTWD) (refer as “torch to work”) and a wire feed speed (WF S) (consumable feed rate command #108, fig.2).

Regarding claim 9, Rothermel discloses substantially all features set forth in claim 1, Rothermel further discloses a robotic subsystem (Proximity motor controller #118 and proximity motor #119) configured to control movement of the welding gun (refer as “torch” in Rothermel Col 9 line 46) across the workpiece (workpiece #102, fig.2) while maintaining a set contact tip to work distance (CTWD) [refer to Rothermel Col 9 line 44-50 cited: “…a proximity motor controller 118 arranged to drive a proximity motor 119 that moves the torch towards or away from the workpiece. Movement of the torch towards or away from the workpiece causes a corresponding change in the arc voltage, which in turn will be reflected in the pulse frequency command that serves as the feedback input to the secondary feedback loop…”].

Regarding claim 10, Rothermel discloses substantially all features set forth in claim 1, Rothermel further discloses the controller (refer to Rothermel Col 7 line 51-63) is configured to control the waveform generator (current pulse waveform generator #113, fig.2), the power supply (weld power source #114, fig.2), and the wire feeder (roller #105, fig.2) to generate a short circuit welding output power waveform [refer to Rothermel Col 8, line 17-21 cited: “…The weld power source 114 is designed to deliver weld current in accordance with the weld current command output 116 from the current pulse waveform generator such that the actual weld current closely matches the desired current pulsation waveform…”] that is applied to the welding wire electrode (consumable electrode #103, fig.2) and the workpiece (workpiece #102, fig.2) after the electrical shorting of the welding wire electrode (consumable electrode #103, fig.2) has been confirmed (refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) and before repeating steps (a) through (c) (it is noted that claim 1 rejection already discloses repeating steps (a) through (c)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel (US6335511B1 previously cited).
Regarding claim 8, Rothermel discloses substantially all features set forth in claim 1, Rothermel does not discloses the determined number of welding output pulses is in the range of 30-40 pulses during a pulsed phase of the pulsed welding waveform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with the determined number of welding output pulses is in the range of 30-40 pulses during a pulsed phase of the pulsed welding waveform, as it is well known to a person of skill in the art, it is the matter of design choice or desired application, for the purpose of controlling the welding operation, since applicant has not disclosed that having 30-40 

Regarding claim 11, Rothermel discloses substantially all features set forth in claim 1, Rothermel does not discloses the determined error time period is in the range of 120 milliseconds to 1200 milliseconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with the determined error time period is in the range of 120 milliseconds to 1200 milliseconds, as it is well known to a person of skill in the art, it is a matter of design choice or desired application, for the purpose of managing the respond time for the controller, since applicant has not disclosed that having 120 milliseconds to 1200 milliseconds provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.  

Regarding claim 12, Rothermel discloses substantially all features set forth in claim 1, Rothermel further discloses where in the controller (refer to Rothermel Col 7 line 51-63) is configured to control a wire feed speed (WFS) (consumable feed rate command #108, fig.2) of the wire feeder (roller #105, fig.2).
It is inherently that Rothermel has a pulsed phase and short circuit phases during the pulsed welding operation.
However, Rothermel does not disclose the WFS is slower during the short circuit phases than during the pulsed phases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with the WFS is slower during the short circuit phases than during the pulsed phases. As it is well known to a person skilled in art that it is a matter of design choice or desired application, for the purpose of monitoring or modifying the welding wire consumption during welding operation, since applicant has not disclosed that having the WFS is slower during the short circuit phases than during the pulsed phases provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs. 

Regarding claim 13, Rothermel discloses substantially all features set forth in claim 1, Rothermel further discloses wherein the controller is configured to control the wire feeder.
It is inherently that Rothermel has alternating pulsed phases and short circuit phases (it is noted that Rothermel has “voltage sensor #109” that give “arc voltage feedback” that generate a “voltage feedback loop compensation #112”, therefore there are phases that the pulsed is inherently alternating due to the feedback loop compensation)
Rothermel does not discloses stop feeding of the welding wire electrode during a first time period at an end of the short circuit phases; and increase a wire feed speed (WFS) of the welding wire electrode during a second time period at an end of the pulsed phases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with stop feeding . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothermel (US6335511B1 previously cited), in view of Ogasawara et al (US5990445 previously cited).
Regarding claim 7, Rothermel discloses substantially all features set forth in claim 1, Rothermel does not disclose the welding wire electrode is made of at least one of aluminum, copper, or silicon bronze.
Ogasawara discloses the welding wire electrode is made of aluminum [refer to Ogasawara Col 1 line 31-39 cited: “…In such consumable electrode type pulse arc welding, when welding the workpiece made of an aluminum or an aluminum alloy, the most suitable condition would be different, in accordance with a material of a wire to be used. Therefore, for instance, in case of conducting a welding by using a wire (hard family) made of an aluminum alloy of No. 5000 family which is mainly used in Japan, a welding apparatus suitable for this wire is selected, thereby, an excellent welding can be implemented …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with the welding wire electrode is made of aluminum, as taught by Ogasawara, in order to provide an excellent welding can be implemented by using hard family metal that made of aluminum [refer to Ogasawara Col 1 line 31-39 cited: “…In such consumable electrode type pulse arc welding, when welding the workpiece made of an aluminum or an aluminum alloy, the most suitable condition would be different, in accordance with a material of a wire to be used. Therefore, for instance, in case of conducting a welding by using a wire (hard family) made of an aluminum alloy of No. 5000 family which is mainly used in Japan, a welding apparatus suitable for this wire is selected, thereby, an excellent welding can be implemented …”].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel (US6335511B1 previously cited), in view of Peter et al (US2007/0262065 previously cited).
Regarding claim 5, Rothermel discloses substantially all features set forth in claim 1, Rothermel does not discloses the power supply includes at least a power conversion unit and an output inverter circuit.
Peter discloses the power supply (welding power source #104, fig.2) includes at least a power conversion unit (rectifier #150, fig. 2) and an output inverter circuit (inverter #152, fig.2).

    PNG
    media_image6.png
    458
    616
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with the power supply includes at least a power conversion unit and an output inverter circuit, as taught by Peter, in order to allow user to numerically or graphically configure the power source or the sequence controller [refer to Peter’s abstract].

Regarding claim 6, Rothermel discloses substantially all features set forth in claim 1, Rothermel does not discloses the power supply includes at least a power conversion unit and an output chopper circuit.
Peter discloses the power supply (welding power source #104, fig.2) includes at least a power conversion unit (rectifier #150, fig. 2) and an output chopper circuit (output chopper #154, fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with the power supply includes at least a power conversion unit and an output chopper circuit, as taught by Peter, in order to allow user to numerically or graphically configure the power source or the sequence controller [refer to Peter’s abstract].

Response to Amendment
With respect to the Specification Objection: the new abstract filed on May 13th 2021 that overcame the Specification objection in the previous office action. 
With respect to the Notification of 112f: the applicant’s does not made an amendment or argument in the response filed on May 13th 2021, therefore the 112f interpretation is remain in place. 
With respect to the Rejection 112b: the applicant’s amendment filed on May 13th 2021 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised other issues of 112b Rejection.
Response to Argument
Applicant's arguments filed May 13th 2021 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…Claim 1 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry, et al. (U.S. Patent Publication No. 2016/0221105), hereinafter Henry. 
For a 35 U.S.C. §102 reference to anticipate a claim, the reference must teach each and every element of the claim. Section 2131 of the MPEP recites: 
A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 
628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). 
Independent claim 1 of the present application recites, in part: 
"a controller programmed to control operation of the waveform generator, the 
power supply, and the wire feeder during a pulsed welding operation to: 
(a) generate and output a series of a determined number of welding output 
pulses to form an arc between the welding wire electrode and the 
workpiece as the welding wire electrode is fed toward the workpiece, 
(b) stop generating welding output pulses after generating and outputting 
the series of the determined number of welding output pulses while allowing the welding wire electrode to continue to be fed toward the 
workpiece in an attempt to electrically short to the workpiece; 
(c) attempt to confirm that the welding wire electrode has electrically 
shorted to the workpiece within a determined error time period after stopping generation of the welding output pulses at least in part by observing feedback of at least one of a welding output voltage and a 
welding output current, and 
(d) repeat steps (a) through (c) if electrical shorting of the welding wire 
electrode has been confirmed within the determined error time period, 
else 
express a system fault by shutting down the pulsed arc welding system 
to avoid damaging the welding gun." 
Applicant respectfully submits that Henry does not teach or suggest the controller of independent claim 1 of the present application which is programmed to perform the specific combination of steps (a)-(d) of claim 1 of the present application. The programmed combination of steps (a)-(d) controlled by the controller of claim 1 of the present application are different from any combination of controlled steps disclosed in Henry. In particular, the programmed combination of steps (a)-(d) are to address the problem of welding wire bird-nesting which can sometimes occur during a welding process, as discussed in the present application. Henry does not address the problem of bird-nesting in any manner. For example, Henry does not attempt to confirm that the welding wire electrode has electrically shorted to the workpiece within a determined error time period after stopping generation of the welding output pulses (a key step in determining whether or not bird-nesting has occurred). Instead, Henry is largely concerned with a weld ending process that prevents contamination of, and damage to, the tip of the welding electrode when a user attempts to end a welding process. Therefore, the programmed controller of independent claim 1 of the present application is different from any controller disclosed in Henry, due at least to the differences in what it is programmed to do…”, in the Remark. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that the examined claims set is an apparatus/system claim, therefore structural limitation is required to distinct the invention from the prior art of records, instead of functionality that involve no additional structural or intended use. Since both 102 rejection prior arts Henry et al (US2016/0221105A1) and Rothermel (US6335511B1) 
It is expressed that the prior arts of record’s controller can be programmed/configured to perform every single operational step cited in claim 1, since there is no additional structural limitation required to perform such operational steps.
It is also expressed that the applicant should define each element by its structure or means plus function language.  Each defined element should be further inter-connected with previous define element(s). The operational steps that cited by applicant may carry better patentable weight in the current wording if the claims set forth in a method claim instead. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761